Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 05/23/2022. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Application priority
4. Applicant’s claim for the benefit of a prior-filed application U.S. Appl No. 16/915,246, filed June 29, 2020 (now U.S. Patent No. 11,340,290), which claims priority to U.S. Provisional Patent Application No. 62/963,679, filed on January 21, 2020, and entitled "TEMPERATURE CONTROL FOR BOTTOM EMITTING WAFER-LEVEL VERTICAL-CAVITY SURFACE- EMITTING LASER TESTING", as per the application datasheet filed with the office on 05/23/2022 is acknowledged.
Claim Rejection – 35 U.S.C. 101
5. Claims 1-20 of the instant application are rejected under 35 U.S.C. 101 non-statutory double patenting as being anticipated by Hegblom (US 11340290 B2). Instant application is a continuation of and claims priority to  Hegblom (US 11340290 B2).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application (17/664448)
(US11340290 B2)
1. A testing device, comprising: a probe card configured to perform testing of an emitter of a bottom-emitting wafer; a stage configured to support the bottom-emitting wafer during testing of the emitter; and a heat sink configured to regulate temperature of the bottom-emitting wafer during testing of the emitter, wherein the heat sink is arranged, during testing of the emitter, such that: light emitted by the emitter is emitted in a direction away from the heat sink, and a gap between a bottom surface of the heat sink and a top surface of the bottom- emitting wafer is sized to limit fluid flow within the gap to promote conductive heat transfer between the bottom-emitting wafer and the heat sink.
1. A testing device, comprising: a stage configured to hold a bottom-emitting vertical-cavity surface-emitting laser (VCSEL) wafer during testing of an emitter of the bottom-emitting VCSEL wafer, wherein the stage is arranged such that light emitted by the emitter, during the testing of the emitter, passes through the stage; a heat sink for the bottom-emitting VCSEL wafer during the testing of the emitter, wherein the heat sink is arranged such that the light emitted by the emitter, during the testing of the emitter, is emitted in a direction away from the heat sink, and wherein the heat sink is arranged such that a bottom surface of the heat sink faces and is spaced apart from a top surface of the bottom-emitting VCSEL wafer during the testing of the emitter; and a probe card configured to perform the testing of the emitter, wherein a bottom surface of the probe card is arranged over a top surface of the heat sink such that, during the testing of the emitter, a probe of the probe card contacts a probe pad for the emitter through an opening in the heat sink.
2. The testing device of claim 1, wherein a height of the gap, during the testing of the emitter, is less than 2.0 millimeters.

2. The testing device of claim 1, wherein a gap between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer, during the testing of the emitter, is less than 2.0 millimeters.
3. The testing device of claim 2, wherein the height of the gap, during the testing of the emitter, is less than 0.2 millimeters.
2. The testing device of claim 1, wherein a gap between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer, during the testing of the emitter, is less than 2.0 millimeters.
4. The testing device of claim 1, wherein a thermally-conductive fluid is present within the gap during the testing of the emitter.
3. The testing device of claim 1, wherein a thermally-conductive fluid either flows or is present between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer during the testing of the emitter.
5. The testing device of claim 4, wherein the thermally-conductive fluid includes water.
4. The testing device of claim 3, wherein the thermally-conductive fluid includes at least one of air, helium, propylene glycol, glycerol, or water.
6. The testing device of claim 1, wherein the heat sink includes an opening extending from a top surface of the heat sink to the bottom surface of the heat sink; and wherein the probe card includes a probe that is configured to extend through the opening to contact a probe pad of the emitter during testing of the emitter.
1…… a probe card configured to perform the testing of the emitter, wherein a bottom surface of the probe card is arranged over a top surface of the heat sink such that, during the testing of the emitter, a probe of the probe card contacts a probe pad for the emitter through an opening in the heat sink.
7. The testing device of claim 6, wherein the heat sink further includes a channel extending along the bottom surface of the heat sink, wherein the channel is configured to allow fluid to be present within the gap during testing of the emitter.
7. The testing device of claim 1, wherein the heat sink includes one or more other openings that are configured to allow a fluid to either flow or be present between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer during the testing of the emitter.
8. The testing device of claim 6, wherein the top surface of the heat sink includes a recess that surrounds the opening.
8. The testing device of claim 1, wherein the heat sink includes a recess that is configured to enable the probe card to contact the probe pad for the emitter through the opening in the heat sink.
9. The testing device of claim 1, wherein the stage is transparent.
1……wherein the stage is arranged such that light emitted by the emitter, during the testing of the emitter, passes through the stage.
10. A method, comprising: placing a bottom-emitting wafer on a stage such that light emitted by an emitter of the bottom-emitting wafer, during testing of the emitter, is to pass through the stage; arranging the stage such that a gap between a bottom surface of a heat sink and a top surface of the bottom-emitting wafer is sized to limit fluid flow within the gap to promote conductive heat transfer between the bottom-emitting wafer and the heat sink during the testing of the emitter; and 15PATENT Docket No. 0100-0380C1 performing the testing of the emitter using a probe card.
11. A method, comprising: placing a bottom-emitting vertical-cavity surface-emitting laser (VCSEL) wafer on a stage that is configured to hold the bottom-emitting VCSEL wafer during testing of an emitter of the bottom-emitting VCSEL wafer, wherein the bottom-emitting VCSEL wafer is placed such that light to be emitted by the emitter, during the testing of the emitter, is to pass through the stage; arranging the stage such that a bottom surface of a heat sink faces and is spaced apart from a top surface of the bottom-emitting VCSEL wafer, wherein the stage is arranged such that the light emitted by the emitter, during the testing of the emitter, is to be emitted in a direction away from the heat sink; arranging a probe card such that a bottom surface of the probe card is arranged over a top surface of the heat sink and a probe of the probe card extends through an opening in the heat sink to contact a probe card for the emitter; and performing the testing of the emitter using the probe card.
11. The method of claim 10, wherein a height of the gap, during the testing of the emitter, is less than 2.0 millimeters.
12. The method of claim 11, wherein a gap between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer during the testing is less than 2.0 millimeters.
12. The method of claim 10, further comprising: causing a thermally-conductive fluid to be present within the gap during the testing of the emitter.
13. The method of claim 11, further comprising: causing a thermally-conductive fluid to either flow or be present between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer during the testing of the emitter.
13. The method of claim 10, wherein the heat sink includes an opening extending from a top surface of the heat sink to the bottom surface of the heat sink; and wherein the probe card includes a probe that is configured to extend through the opening to contact a probe pad of the emitter during the testing of the emitter.
15. The method of claim 11, wherein the heat sink includes one or more other openings that are configured to allow a fluid to either flow or be present between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer during the testing of the emitter.
14. The method of claim 10, wherein the stage is transparent.
11………..placing a bottom-emitting vertical-cavity surface-emitting laser (VCSEL) wafer on a stage that is configured to hold the bottom-emitting VCSEL wafer during testing of an emitter of the bottom-emitting VCSEL wafer, wherein the bottom-emitting VCSEL wafer is placed such that light to be emitted by the emitter, during the testing of the emitter, is to pass through the stage;
15. A device, comprising: a stage configured to support a bottom-emitting wafer during testing of an emitter of the bottom-emitting wafer; and a heat sink configured to regulate temperature of the bottom-emitting wafer during testing of the emitter, wherein the heat sink is arranged, during testing of the emitter, such that: light emitted by the emitter is emitted in a direction away from the heat sink, and 16PATENT Docket No. 0100-0380C1 a gap between a bottom surface of the heat sink and a top surface of the bottom- emitting wafer is sized to limit fluid flow within the gap to promote conductive heat transfer between the bottom-emitting wafer and the heat sink.
19. A device, comprising: a heat sink for an emitter wafer during testing of an emitter of the emitter wafer, wherein the heat sink is arranged such that light emitted by the emitter, during the testing of the emitter, is emitted in a direction away from the heat sink, and wherein the heat sink is arranged such that a bottom surface of the heat sink faces and is spaced apart from a top surface of the emitter wafer during the testing of the emitter; and a probe card that is configured to perform the testing of the emitter, wherein a bottom surface of the probe card is arranged over a top surface of the heat sink such that, during the testing of the emitter, a probe of the probe card contacts a probe pad for the emitter through an opening in the heat sink.
16. The device of claim 15, wherein a height of the gap, during the testing of the emitter, is less than 2.0 millimeters.
2. The testing device of claim 1, wherein a gap between the bottom surface of the heat sink and the top surface of the bottom-emitting VCSEL wafer, during the testing of the emitter, is less than 2.0 millimeters.


Cited Prior Art
6. The closest cited prior art of record, Hegblom U.S. Patent No. 11,340,290 B2, has common inventors, assignee and the instant application is a continuation of and claims priority to U.S. Patent No. 11,340,290 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858